Citation Nr: 1233904	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-45 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death, to include as being secondary to chemical dioxin exposure.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant is the surviving spouse of the Veteran who had active military service from March 1969 to February 1971.  The Veteran passed away in June 2008.  

This matter initially came before the Board of Veterans' Appeals, hereinafter the Board, from an August 2008 letter decision of the Department of Veterans Affairs (VA) Regional Office (RO), in North Little Rock, Arkansas.  

Initially, the Board notes that the RO certified a claim for entitlement to nonservice-connected death pension benefits as an issue on appeal.  However, the Board highlights that the appellant did not appeal the issue of nonservice-connected pension on her November 2009 VA Form 9 Substantive Appeal.  Although she checked the box on the form indicating that she was appealing all of the issues listed on the Statement of the Case (SOC), she clearly indicated that she was appealing all issues, "except for pension."  The appellant then stated that she was not pursing the issue of death pension benefits because she was obviously income ineligible.  In all of her subsequent statements, the appellant identified the issues on appeal as entitlement to accrued benefits and entitlement to service connection for the cause of the Veteran's death.  Therefore, the Board finds that the issue of entitlement to nonservice-connected death pension benefits is not currently on appeal.  See generally, Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (finding the Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision); but see, Percy v. Shinseki, 23 Vet. App. 37, 42 (2009) (the filing of a Substantive Appeal is not a jurisdictional requirement and may be waived).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In April 2007, the Veteran submitted a claim for benefits to the VA.  At that time, he requested a nonservice-connected pension and that service connection be granted for posttraumatic stress disorder (PTSD) and chronic lymphocytic leukemia (hairy cell leukemia).  To support his claims, the Veteran averred that while he had been initially assigned to the Republic of Korea during service, he also performed temporary duty assignments in the Kingdoms of Cambodia and Thailand.  He essentially attributed both conditions to his service in these areas.  Upon further review of the claim, the RO, in August 2007, denied the Veteran's two service connection claims but granted a nonservice-connected pension and a special monthly pension by reason of being housebound.  The Veteran was notified of that action and he expressed disagreement with the RO's decision that denied service connection for PTSD and hairy cell leukemia.  

Less than a year later, the appellant contacted the RO and informed VA personnel that her husband died on June [redacted], 2008.  She subsequently submitted her claims for VA benefits.  To supplement her claims, the appellant submitted a copy of the Veteran's Certificate of Death (which showed that the Veteran died as a result of hypertensive arteriosclerotic cardiovascular disease and hairy cell leukemia) and statements concerning her husband's physical location when he was stationed in the Far East.  After reviewing the claims file, the RO denied her claims.  

Applicable in this case, the criteria pertaining to service connection for the cause of death provide as follows: 

(a)  General.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports. 

(b)  Principal cause of death.  The service-connected disability will be considered as the principal [primary] cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 

(c)  Contributory cause of death.

(1)  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

(2)  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 

(3)  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 

(4)  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 

38 C.F.R. § 3.312 (2011). 

Following the RO's denial of benefits, the appellant submitted additional information with respect to her husband's military service.  She averred that the Veteran was exposed to chemical dioxins while stationed in Korea, or alternatively, while he was performing duties in Thailand, Cambodia, and possibly one of the Vietnams.  She also submitted medical evidence showing diagnoses of hairy cell leukemia and PTSD.  

In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2011).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases will be established even though there is no record of such disease during service, provided that the disease is manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2011). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120  (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain diseases.  38 C.F.R. §§ 3.307, 3.309 (2011).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (2011).  If there is such exposure, service connection is presumed for the various disorders.  

The evidence currently of record does not indicate that the Veteran served in the Vietnam.  However, VA has specific procedures to determine whether a veteran was exposed to herbicides in a location other than Vietnam - such as Thailand, Cambodia, or along the Demilitarized Zone of the Republic of South Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o., directs that the RO should send a detailed statement of the Veteran's (or appellant's) claimed herbicide exposure to the Compensation and Pension Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE and request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as contended.  If the exposure is not verified, the RO is directed to send an inquiry to the Joint Services Records Research Center (JSRRC) for verification.  The Board noted that the Court has consistently held that the evidentiary development procedures provided in VBA's Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  It does not appear that the specific development outlined in the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o, has been undertaken in this case.

A further review of the claim also suggests that the RO has not sought actual clarification from the Department of the Army (DoA) with respect to the Veteran's assignments and service outside of the Continental United States (CONUS).  That is, the RO has not contacted DoA and asked what unit or units the Veteran was assigned thereto while in Korea.  It has not asked whether the Veteran was sent on temporary duty assignments outside of the country of Korea.  The RO has not sought to determine through DoA whether the Veteran served with or was attached to units operating outside of the purview of Army Headquarters in Saigon.  Because this information has not been at least requested, the Board believes that the claims are incomplete because VA is unable to address the various assertions made by the appellant concerning her husband's purported exposure to chemical dioxins and foreign service.  As such, the Board believes that that the claims must be returned to the RO via the AMC so that additional clarification can be obtained from the DoA and included in the claims folder for review.  

Hence, because there is a lack of clarity in the information located in the Veteran's service records, the Board is of the opinion that additional development of the claims must occur prior to the issuance of a decision on the merits of the claims.  That is, the Board believes that since it is unclear whether the Veteran ever stepped foot in a country or area where chemical dioxins may have been used, and thus receives the benefit of the presumption of exposure to chemical dioxins, additional clarification should be obtained from the service department with respect to the Veteran's duties while in Southeast Asia and his possible exposure to dioxins while there.  

Also, the Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, issued a decision with regard to the content of VCAA notices relevant to dependency and indemnity (DIC) claims.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007) [The Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011)].  In Hupp¸ the Court held that a notice with regard to a claim for DIC benefits must include: 

(1) a statement of the conditions (if any) for which the veteran was service-connected at the time of his or her death; 

(2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and 

(3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected. 

Additionally, if the claimant raises a specific issue regarding a particular element of the claim, the notice must inform the claimant of how to substantiate the assertion, taking into account the evidence submitted in connection with the application. 

In the present case, many VCAA-type letters have been sent to the appellant.  Although these notification letters provided basic information concerning death benefits, the appellant was not specifically told what she needed to provide to the VA in order to prevail on her clam.  Additionally, the appellant has advanced specific arguments regarding the ultimate cause of death of her husband.  The rating decision did not address any particular argument made by the appellant or the evidence she needed to submit to support her contentions.  Thus, this remand for substantive development will provide the opportunity to properly notify the appellant in accordance with Hupp, supra. 

Therefore, in order to give the appellant every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the AMC, and the appellant will be notified when further action on her part is required.  

Accordingly, this case is REMANDED for the following action: 

1.  Send the appellant's corrective VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011), that includes an explanation as to the information or evidence needed to establish a claim for PTSD under the liberalized 38 C.F.R. § 3.304(f) (2011) and how disability rating and effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter should also address the requirements of Hupp v. Nicholson, 21 Vet. App. 342 (2007).  A copy of the notification letter must be included in the claims folder for future review. 

2.  Contact the Department of the Army (DoA), or, alternatively, the National Personnel Records Center (NPRC), if appropriate, the National Archives and Records Administration (NARA) [Attn: Archives II Textual Reference Branch (NNR2), Room 2600, 8601 Adelphi Road, College Park, Maryland 20740-6001], and the US Joint Service Records Retention Center (JSRRC).  Specifically, the RO/AMC must ask each of the units whether they can confirm the presence of the appellant in Southeast Asia and his duties.  

The Department of the Army is specifically asked to provide a detailed breakdown of where the Veteran was stationed (base and city) in South Korea, and whether their records specifically show that he was placed on temporary duty outside of Korea.  The Department of the Army is further asked to provide any information it may have concerning the awarding of a National Defense Service Medal (NDSM) and an Armed Forces Expeditionary Medical (AFEM) to the Veteran.  Of particular interest are any write-ups or justifications used for the presentation of these two awards, and also whether there are any awards that were given to the Veteran but do not show up on his DD 214, Armed Forces of the United States Report of Transfer or Discharge, due to national security or other reasons.  

Next, it is requested that DoA, NPRC, NARA, and JSSRRC provide a written explanation as to whether the Veteran ever served, even for a few hours, in the Kingdom of Thailand and the Kingdom of Cambodia, and whether, as claimed by the Veteran prior to his death, the Veteran sought out and captured fellow Americans who were in an absent without leave (AWOL) status but living in Southeast Asia.  The agencies and departments should also be asked whether the Veteran's record suggests or insinuates that he was stationed or served with Republic of Korea Marines outside of the country of South Korea.  

The AMC/RO shall specifically request the unit history during the appellant's time in Korea, any after action reports, morning reports, etcetera, from NARA and any other agency that might have access to those records. 

If the DoA, NPRC, NARA, and/or JSRRC is/are unable to provide specific detail concerning the Veteran's location during his tour-of-duty in Southeast Asia because of national security, the DoA, NPRC, NARA, and/or JSRRC should be asked if it is able to confirm the Veteran's presence in any Southeast Asian country in a general, nonsecurity-breaking manner, along with any units that he might be attached thereto.  Any and all information obtained should be included in the claims folder for future review. 

3.  Contact the Defense Finance and Accounting Service (DFAS) and request any information that it may have on the Veteran for the period extending from January 1970 to January 1971.  Of particular interest are copies of any financial data that would show or suggest that the Veteran was on temporary duty outside of Korea and any financial data that would show that the Veteran received hazardous duty pay for the performance of hazardous duties in the Kingdoms of Cambodia and Thailand.  All records and other relevant information are to be made part of the claims folder.  If the records cannot be obtained, this should be noted in the claims folder. 

4.  Then, ensure compliance with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n and attempt to verify the Veteran's claimed herbicide exposure as follows:

(a)  Furnish a detailed description of the Veteran's claimed exposure, to include while stationed in South Korea, to the Compensation and Pension Service via electronic mail at VAVBAWAS/CO/211/AGENTORANGE and request a review of DoD's inventory of herbicide operations to determine whether herbicides were used at the base(s) in question as alleged by the appellant and her accredited representative.  

(b)  If a negative response is received from the Compensation and Pension Service, submit a request to JSRRC for verification of exposure to herbicides.  If no records are available from the JSRRC, a response to that effect is required and should be documented in the file.  A Formal Finding should be issued by the JSRRC coordinator.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block o.

All development undertaken in this regard should be documented for the record.  

5.  Thereafter, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Following completion of the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


